Name: 2009/542/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 8Ã July 2009 appointing a judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: organisation of the legal system;  EU institutions and European civil service
 Date Published: 2009-07-14

 14.7.2009 EN Official Journal of the European Union L 181/26 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 8 July 2009 appointing a judge to the Court of Justice of the European Communities (2009/542/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas, pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice and as a result of the resignation of Mr Peter JANN, a judge should be appointed to the Court of Justice of the European Communities for the remainder of Mr Peter JANNs term of office, which ends on 6 October 2012, HAVE DECIDED AS FOLLOWS: Article 1 Ms Maria BERGER is hereby appointed judge to the Court of Justice of the European Communities for the period from 7 October 2009 to 6 October 2012. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 8 July 2009. The President C. DANIELSSON